DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    343
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    484
    media_image2.png
    Greyscale

Continuity Data Map

    PNG
    media_image3.png
    660
    939
    media_image3.png
    Greyscale

Election of Species
This application contains claims directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figure
1 - Elected
2
2
3


  
Applicant’s election with traverse is again acknowledged:


    PNG
    media_image4.png
    105
    426
    media_image4.png
    Greyscale

 

    PNG
    media_image5.png
    528
    644
    media_image5.png
    Greyscale

	
The elected species corresponding to Figure 2, does not depict anything contained with the support walls except for a “spiral element” and a “movable working spiral.” Nothing else is depicted as being within the volume defined by the support walls of the elected species corresponding to Figure 2. Applicant’s arguments that claims 1 and 5 are generic are not found persuasive because what is depicted in elected Figure 2 does not include additional structure within the volume defined by the support walls. Accordingly, claim 5 is not seen to be generic to, or read-on the elected species, and is WITHDRAWN. The Election of Species requirement was made FINAL.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is requested that any foreign and/or international patent documents listed in the Specification also reference any related U.S. Patent documents (e.g., “(See U.S. Patent 1,234,567)”). Applicant’s IDS of July 22, 2022 identifying some of the references disclosed in the Specification, is acknowledged.
Drawings
The replacement sheet of 7/22/22 depicting Fig. 2 is APPROVED.
Pending Elected Claims
1. A slit spiral tube for self-cleaning pressure filters in which a spiral element is mounted on supports, forming a spiral circumferential slit, comprising: a movable working spiral configured to move back and forth in the spiral circumferential slit.

2. The slit tube of claim 1, wherein the spiral circumferential slit  and the movable working spiral are placed on the inside of the slit spiral tube.

4. The slit tube of claim 1, wherein the movable working spiral has a flat structure with a thickness (g) below the height of the spiral circumferential slit.

From Applicant’s Specification:

[0015] The slit spiral tube for self-cleaning pressure filters in the first construction example shown in FIG. 2 has a spiral element 1 fixed on supports 7 by maintaining the spiral circumferential slit "s". The spiral element 1 is placed on the inside of the slit spiral tube. In the spiral slit "s" between the coils of the spiral element 1 , the slit tube has a mounted movable working spiral 2 of a flat structure moving back and forth. Thickness "g" of the movable working spiral 2 is smaller than the height of the spiral circumferential slit "s".


    PNG
    media_image1.png
    343
    528
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
Claims 1,2 and 4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  Specifically, “a movable working spiral configured to move back and forth in the spiral circumferential slit (s).” It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claim Rejections - 35 USC § 102
Claims 1,2 and 4 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by WEISS (US 4,214,878).
WEISS discloses cleaning elements that are spaced along a drive shaft in a spiral arrangement, the direction of rotation of said spiral arrangement of said cleaning elements corresponding to the direction of rotation of said shaft. The cleaning elements are seen to meet the limitation of the claimed movable working spiral.

    PNG
    media_image6.png
    860
    552
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    824
    543
    media_image7.png
    Greyscale

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. 
With respect to the 112 rejection, Applicant has argued:
First, Applicant respectfully points out that the Office Action does not mention any MPEP sections to reject the claim under 35 U.S.C. 112(b).
 
Further, MPEP 2173.05(g) states (underlines added): 

A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 6 Application No.: 17/488,911Attorney Docket No.: BASA 11918Response to Office Action mailed on March 24, 2022229 (CCPA 1971). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. 

One of ordinary skill in the art would understand that the claimed feature "a movable working spiral configured to move back and forth in the spiral circumferential slit" shows "what it is" rather than "what it does," because the claimed term means that a movable working spiral includes a configuration to move back and forth in the spiral circumferential slit."

The rejection is based on 35 U.S.C. 112(b), and not a section of the MPEP. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. (Emphasis Added by Examiner)


	The recitation, “a movable working spiral configured to move back and forth in the spiral circumferential slit,” is not seen to comport with the express language of 35 U.S.C. 112(b) in that it neither particularly claims nor distinctly claims the invention. Optimizing patent quality by providing clear notice to the public of the boundaries of the inventive subject matter protected by a patent grant fosters innovation and competitiveness. Accordingly, providing high quality patents is one of the agency’s guiding principles. The Office recognizes that issuing patents with clear and definite claim language is a key component to enhancing the quality of patents and raising confidence in the patent process. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention. It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph as indefinite. Such a rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. As an indefiniteness rejection requires the applicant to respond by explaining why the language is definite or by amending the claim, such rejections must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
	Applicant discloses “a movable working spiral is fitted which moves back and forth, whereas between the slit spiral tubes there is a mounted motor-driven spiral rotatable scraper.” Is “configured to” intended to include this unclaimed structure? How does the “movable working spiral” “move back and forth” without attachment to the unclaimed motor and scraper?
	Absent citation to a legally binding authority, the language “configured to” is not seen to invoke means-plus-function claiming.
	The language, “a movable working spiral configured to move back and forth in the spiral circumferential slit” fails to place potential infringers on clear NOTICE as to what constitutes the metes and bounds of patent protection, or what constitutes INFRINGEMENT. This nebulous language leaves the reader guessing what minimal structure the language intends and what constitutes infringement. 
	With respect to the art rejection, Applicant’s arguments on Remarks pages 8 and 9, include reference to Figures NOT present in Applicant’s originally filed disclosure. The time to submit such drawings is as of the date of filing, and not well into the prosecution. Submission and reference to these drawings at this time suggests that the disclosure is deficient in that these drawings must be submitted for one to understand the disclosure. Moreover, the placement of the spiral 3 relative to the slit structure appears to be in conflict and/or inconsistent with Applicant’s originally filed disclosure.
	The arguments presented on Remarks page 9 are not commensurate in scope with the language of rejected claims (e.g., “continuous helix”), and cannot be found persuasive.
	On page 10 of the Remarks, it is argued, “Applicant respectfully submits that Weiss fails to disclose ‘a movable working spiral configured to move back and forth in the spiral circumferential slit,’ as recited in Applicant's claim 1.” To bolster this argument, it is further asserted, “In a slit spiral tube recited in Applicant's claim 1, - A method of self-cleaning of the slots is in no way related to the mechanical removal of the product from the slots, e.g. by a spiral rotating brush.” Really? The Examiner is at a loss to respond to this argument. Is Applicant arguing that the action of Applicant’s “movable working spiral” “in the spiral circumferential slit” does not constitute “mechanical removal”? The Examiner respectfully disagrees. Applicant has failed to establish that the language of claims 1,2 and 4 patentably define over the applied WEISS Reference.
Prior Art of Interest

    PNG
    media_image8.png
    710
    521
    media_image8.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached on 10:00 AM - 6:00 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776